DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2021 has been entered.

Response to Amendment
Claims 1, 4, 5, 7, 17, 20, 23 and 25 have been amended.  Claims 2, 3, 18, 19, 21, 22, 24, 26 and 27 have been canceled.  Claims 10-16 have been previously canceled.  Claims 1, 4-9, 17, 20, 23 and 25 are currently pending.

Response to Arguments
The objections to claims 1, 17 and 23 have been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1, 4-9, 17, 20, 23 and 25 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-9, 17, 20, 23 and 25 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on page 9 of Applicant’s Remarks dated 06 October 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses a system and method of tracking and counting fruit across a sequence of video frames.  The prior art does not disclose the limitations “processing the first digital image based on a machine learning model to detect an original set of one or more bounding shapes surrounding one or more respective plant parts depicted in the first digital image; based on the original set of one or more bounding shapes and the one or more measures of pixel movement, predicting a first set of one or more bounding shapes surrounding one or more of the respective plant parts depicted in the second digital image; analyzing the second digital image of the sequence based on the machine learning model to detect a second set of one or more bounding shapes surrounding the one or more of the respective plant parts depicted in the second digital image; calculating a size similarity score by comparing a predicted size of a given predicted bounding shape of the first set of one or more predicted bounding shapes to a detected size of a given detected bounding shape of the second set of one or more detected bounding shapes; calculating a position similarity score by comparing a predicted position of the given predicted bounding shape to a detected position of the given detected bounding shape; and based on both the size and position similarity scores, matching one or more of the respective plant parts depicted in the second digital image with one or more of the respective plant parts depicted in the first digital image.”
The closest prior art being Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018 discloses a system and method for counting fruit that combines 
Huang YH, Te Lin T. High-throughput image analysis framework for fruit detection, localization and measurement from video streams. In 2019 ASABE Annual International Meeting July 2019 (p. 1). American Society of Agricultural and Biological Engineers discloses a system and method for fruit detection, localization and measurement from video streams using computer vision and deep neural networks.  An individual fruit tracking algorithm is applied throughout a video stream to track multiple fruits.  The method uses feature matching, optical flow and transformation as well as a finite state machine and Structure from Motion based tracking.  The system detects the fruit in the current frame while predicting the position of each individual fruit in the next frame.  The method also calculates the distance between the predicted position and detected position and determines if the fruit falls within a distance threshold.  Distance and intersection over union of matched bounding boxes are used for identification of fruits between frames.
Newly cited Fue, Kadeghe G., Wesley M. Porter, and Glen C. Rains. "Deep Learning based Real-time GPU-accelerated Tracking and Counting of Cotton Bolls under Field Conditions using a Moving Camera." 2018 ASABE Annual International Meeting. American Society of Agricultural and Biological Engineers, 2018 discloses a system and method for tracking and counting cotton bolls.  The system and method matches a predicted position with a current position of the tracked plant to count cotton bolls.

With respect to the independent claims, the claimed limitations “processing the first digital image based on a machine learning model to detect an original set of one or more bounding shapes .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668            
/VU LE/Supervisory Patent Examiner, Art Unit 2668